Title: To John Adams from Elkanah Watson, 7 July 1820
From: Watson, Elkanah
To: Adams, John


				
					My dear Sir
					Geneva—State of New York. 7th. July 1820
				
				On my return to this pleasant Village from a peregrination in the West, I rec’d Your favor of the 22d June—The ground my friends have assumed as to my projecting—& in co’operation with Genl. Schuyler—my efficient & successful efforts in establishing the Canal policy in this State, & vigorously prosecuting the incipient Step which has led to their present gigantic State—has call’d forth all the vengance, & malignant of attacks of de Witt Clinton—& the Dutch jealousies of the Albanians. In consequence I find myself assailed, in the most outrageous manner in the Albany papers.Previous to my leaving that City 4 or 5 weeks ago, I had directed the book seller to give orders, to the one in Boston to whom he transmitted 20 or 30—to deliver One to You & One to judge Davis. Posibly they   May Not have Yet arrived as they were going by Water. I reciprocate with great pleasure the pleasant & (to Me)—the profitable hours, I have Spent in your Society in Various parts of Europe & America. I hope we shall meet again once more ee’r we wing our flight to the regions of repose.  I hope you will pardon my liberty in introducing some extracts from Your letters to Me while residing in Pittsfield & Linee.  They became necessary, in my historical Sketch of Agricultural Societies.The Canal part of the work I think will deeply Interest You, & unfold Several Interesting facts probably New to You.If not too much trouble, (having recieved Letters from each of the other Presidents of the U. States Now in being) I Shall be highly gratified to recieve & to file your Letter expression of Your opinion of that Work. I am with undeviating Respect / & Affection. Your H. St. 
				
					E Watson
				
				
			